MFS® CORE EQUITY SERIES MFS® RESEARCH BOND SERIES MFS® GLOBAL EQUITY SERIES MFS® RESEARCH INTERNATIONAL SERIES MFS® GROWTH SERIES MFS® RESEARCH SERIES MFS® HIGH INCOME SERIES MFS® STRATEGIC INCOME SERIES MFS® INVESTORS GROWTH STOCK SERIES MFS® TOTAL RETURN SERIES MFS® INVESTORS TRUST SERIES MFS® UTILITIES SERIES MFS® MID CAP GROWTH SERIES MFS® VALUE SERIES MFS® NEW DISCOVERY SERIES This SAI supplement supersedes and replaces the Trust's SAI supplement dated May 24, 2012 and July 29, 2012. As of December 17, 2012, any reference made to 500 Boylston Street, Boston, MA 02116 is restated as the following: 111 Huntington Avenue, Boston, MA 02199. Effective May 24, 2012, Appendix C - Share Ownership is restated in its entirety as follows: APPENDIX C - SHARE OWNERSHIP Ownership By Trustees and Officers As of March 31, 2012, the Trustees and officers of the Trust as a group owned less than 1% of any class of each Fund's shares. The Board of Trustees has adopted a policy requiring that each Non-Interested Trustee shall have invested on an aggregate basis, within two years of membership on the Board of Trustees, an amount equal to his or her prior calendar year’s base retainer and meeting attendance fees in shares of the funds in the MFS Family of Funds. The following table shows the dollar range of equity securities beneficially owned by each Trustee in each Fund and, on an aggregate basis, in the funds in the MFS Family of Funds, as of December 31, 2011. The following dollar ranges apply: N. None A. $1 – $10,000 B. $10,001 – $50,000 C. $50,001 – $100,000 D. Over $100,000 Name of TrusteeDollar Range of Equity Securities in the Funds N/A(1)N (1)Because the funds serve as underlying investment vehicles for variable annuity and life contracts, the Trustees are not eligible to invest directly in the funds. Therefore, no Trustee owned shares of a fund.Aggregate dollar range of equity securities in all MFS Funds overseen by each Trustee is D for all Trustees. 25% or Greater Ownership The following table identifies those investors who own beneficially 25% or more of a Fund‘s voting shares as of March 31, 2012. Shareholders who own beneficially 25% or more of a Fund's shares may have a significant impact on any shareholder vote of the Fund. MFS CORE EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE 37.11% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS GLOBAL EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE 55.29% 1 ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS HIGH INCOME SERIES HARTFORD LIFE & ANNUITY INSURANCE 67.84% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 25.99% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS INVESTORS GROWTH STOCK SERIES IDS LIFE INSURANCE COMPANY 29.15% RAVA-1MG-AMERICAN EXPRESS MINNEAPOLIS MN55474-0001 MFS INVESTORS TRUST SERIES HARTFORD LIFE & ANNUITY INSURANCE 51.01% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS MID CAP GROWTH SERIES HARTFORD LIFE & ANNUITY INS CO 55.09% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS NEW DISCOVERY SERIES HARTFORD LIFE & ANNUITY INSURANCE 31.15% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS RESEARCH BOND SERIES HARTFORD LIFE & ANNUITY 43.24% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PROTECTIVE VARIABLE ANNUITY 38.40% PO BOX 2606 BIRMINGHAM AL35202-2606 MFS RESEARCH INTERNATIONAL SERIES HARTFORD LIFE & ANNUITY 34.72% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 2 MFS STRATEGIC INCOME SERIES AMERITAS LIFE INSURANCE CORP 41.45% 5 LINCOLN NE68510-2234 KANSAS CITY LIFE INSURANCE COMPANY 25.27% PO BOX 219139 KANSAS CITY MO64121-9139 MFS TOTAL RETURN SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 42.07% SEPARATE ACCOUNT SEVEN ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS UTILITIES SERIES THE LINCOLN NATIONAL LIFE INS CO 44.04% LINCOLN FINANCIAL GROUP 1 FORT WAYNE IN46802-3506 MFS VALUE SERIES NATIONWIDE LIFE INS CO (NWVAII) 32.58% C/O IPO PORTFOLIO ACCOUNTING PO BOX 182029 COLUMBUS OH43218-2029 HARTFORD LIFE & ANNUITY 29.71% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 5% or Greater Ownership of Share Class The following table identifies those investors who own of record or are known by a Fund to own beneficially 5% or more of any class of a Fund‘s outstanding shares as of March 31, 2012. All holdings are beneficially owned unless otherwise indicated. MFS CORE EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE 39.42% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 UNITED OF OMAHA LIFE INSURANCE COMPANY 15.03% OF INITIAL CLASS ATTN PRODUCT ACCOUNTING 1 SW SECURITY BENEFIT PL TOPEKA KS66636-1000 HARTFORD LIFE INSURANCE COMPANY 16.01% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 3 AMERICAN FRANKLIN LIFE INSURANCE CO 11.29% OF INITIAL CLASS C/O AMERICAN GENERAL LIFE INSUR CO ATTN DEBBIE KERAI PO BOX 1591 HOUSTON TX77251-1591 LINCOLN LIFE ACCOUNT M, LVUL-DB 7.86 INITIAL CLASS LINCOLN LIFE MUT FD ADMN AREA 6H-02 68.26% OF SERVICE CLASS 1 FORT WAYNE IN46802-3506 AMERICAN GENERAL LIFE INS CO 5.83% OF INITIAL CLASS 2929ALLEN PARKWAY STE A6-20 HOUSTON TX77019-7117 GUARDIAN INSURANCE & ANNUITY CO INC 23.09% OF SERVICE CLASS ATTN PAUL IANNELLI3-S 3 BETHLEHEM PA18017-9097 UNITED OF OMAHA LIFE INSURANCE COMPANY 6.17% OF SERVICE CLASS ATTN PRODUCT ACCOUNTING 1 SW SECURITY BENEFIT PL TOPEKA KS66636-1000 MFS GLOBAL EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE CO. 59.90% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 17.02% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PARAGON LIFE INSUR 16.66% OF INITIAL CLASS 13#A2-10 SAINT LOUIS MO63128-3407 SEPARATE ACCOUNT 65 OF EQUITABLE 65.40% OF SERVICE CLASS LIFE ASSURANCE SOCIETY OF THE US 1 NEW YORK NY10104-0101 PRINCIPAL LIFE INSURANCE CO 32.20% OF SERVICE CLASS -012-S41 DES MOINES IA50392-9992 MFS GROWTH SERIES PRUCO LIFE OF ARIZONA 18.59% OF INITIAL CLASS FLEXIBLE PREMIUM VAR ANNUITY ACCT ATTN KATHY MCCLUNN SEP A/C IIG NEWARK NJ07102-2917 MERRILL LYNCH LIFE INSURANCE CO 14.75% OF INITIAL CLASS 4 MS 4410 4 CEDAR RAPIDS IA52499-0001 HARTFORD LIFE & ANNUITY INSURANCE 13.16% OF INITIAL CLASS ATTN UIT OPERATIONS 9.61% OF SERVICE CLASS PO BOX 2999 HARTFORD CT06104-2999 UNION CENTRAL LIFE INSURANCE COMPANY 6.89% OF INITIAL CLASS GROUP ANNUITY MUTUAL FUNDS - STATION 3 1 CINCINNATI OH45240-2899 LINCOLN LIFE ACCOUNT M, LVUL-DB 8.06% OF INITIAL CLASS LINCOLN LIFE MUT FD ADMN AREA 6H-02 30.77% OF SERVICE CLASS 1 FORT WAYNE IN46802-3506 PROTECTIVE VARIABLE ANNUITY 15.22% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 NATIONWIDE LIFE INS CO (NWPP) 31.81% OF SERVICE CLASS C/O IPO PORTFOLIO ACCOUNTING PO BOX 182029 COLUMBUS OH43218-2029 PRINCIPAL LIFE INSURANCE CO 7.85% OF SERVICE CLASS -012-S41 DES MOINES IA50392-9992 GUARDIAN INSURANCE & ANNUITY CO 5.02% OF SERVICE CLASS ATTN PAUL IANNELLI/EQUITY ACTG 3-S 3 BETHLEHEM PA18017-9097 MFS HIGH INCOME SERIES HARTFORD LIFE & ANNUITY INSURANCE 69.26% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 26.53% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 LINCOLN BENEFIT LIFE 96.24% SERVICE CLASS ALLSTATE LIFE INSURANCE CO ATTN ACCOUNTING COE VERNON HILLS IL60061-1826 MFS INVESTORS GROWTH STOCK SERIES HARTFORD LIFE & ANNUITY INSURANCE 68.82% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 15.09% OF INITIAL CLASS 5 ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PROTECTIVE VARIABLE ANNUITY 6.22% OF INITIAL CLASS PO BOX 2606 22.86% OF SERVICE CLASS BIRMINGHAM AL35202-2606 NATIONWIDE LIFE INS CO (NWVLI4) 6.23% OF INITIAL CLASS PO BOX 182029 COLUMBUS OH43218-2029 IDS LIFE INSURANCE COMPANY 38.09% OF SERVICE CLASS RAVA-1MG-AMERICAN EXPRESS MINNEAPOLIS MN55474-0001 MINNESOTA LIFE 15.02% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037 MFS INVESTORS TRUST SERIES HARTFORD LIFE & ANNUITY INSURANCE 59.75% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 21.80% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PROTECTIVE VARIABLE ANNUITY 50.64% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION (NYLIAC) 13.65% OF SERVICE CLASS ATTN ASHESH UPADHYAY PARSIPPANY NJ07054-1007 GE LIFE ANNUITY ASSURANCE COMPANY 9.26% OF SERVICE CLASS ATTN VARIABLE ACCOUNTING 6 BLDG 3, 5TH FLOOR RICHMOND VA23230-1702 AXA EQUITABLE LIFE INSURANCE CO 7.85% OF SERVICE CLASS 1 NEW YORK NY 10104-1472 SUN LIFE ASSURANCE CO CANADA (US) 5.75% OF SERVICE CLASS PO BOX 9134 WELLESLEY HLS MA02481-9134 MFS MID CAP GROWTH SERIES HARTFORD LIFE & ANNUITY INS CO 75.24% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 6 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 24.71% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 OHIO NATIONAL LIFE INSURANCE CO 76.23% OF SERVICE CLASS FBO SEPARATE ACCOUNTS 1 FINANCIAL WAY CINCINNATI OH45242-5851 NATIONWIDE LIFE INS CO 9.13% OF SERVICE CLASS C/O IPO PORTFOLIO ACCOUNTING PO BOX 182029 COLUMBUS OH43218-2029 ALLMERICA FINANCIAL INSURANCE AND ANNUITY COMPANY 6.88% OF SERVICE CLASS PRODUCTVALUATION ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 MINNESOTA LIFE 5.28% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037 MFS NEW DISCOVERY SERIES HARTFORD LIFE & ANNUITY INSURANCE 59.35% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 20.45% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 IDS LIFE INSURANCE COMPANY 22.98% OF SERVICE CLASS RAVA-1MD-AMERICAN EXPRESS MINNEAPOLIS MN55474-0001 AUSA LIFE INSURANCE CO 22.20% OF SERVICE CLASS 4 CEDAR RAPIDS IA52499-0001 PROTECTIVE VARIABLE ANNUITY 20.26% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 TRANSAMERICA LANDMARK VAR ANNUITY 12.61% OF SERVICE CLASS ATTN: FMG ACCOUNTING MS 4410 4 CEDAR RAPIDS IA52499-0001 GE LIFE ANNUITY ASSURANCE COMPANY 7.17% OF SERVICE CLASS ATTN VARIABLE ACCOUNTING 6, 5TH FLOOR RICHMOND VA23230-1702 7 OHIO NATIONAL LIFE INSURANCE CO 5.70% OF SERVICE CLASS 1 FINANCIAL WAY CINCINNATI OH45242-5851 MINNESOTA LIFE 5.29% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037 MFS RESEARCH BOND SERIES HARTFORD LIFE & ANNUITY INSURANCE CO. 72.78% OF INITIAL CLASS ATTN UIT OPERATIONS 49.75% OF SERVICE CLASS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INS CO 19.69% OF INITIAL ACCOUNT ATTN UIT OPERATIONS 5.02% OF SERVICE ACCOUNT PO BOX 2999 HARTFORD CT06104-2999 KANSAS CITY LIFE INSURANCE COMPANY 5.17% OF INITIAL CLASS ATTN: DEBRA KARR PO BOX 219139 KANSAS CITY MO64121-9139 PROTECTIVE VARIABLE ANNUITY 28.14% OF SERVICE CLASS PO BOX 2606 BIRMINGHAM AL35202-2606 TRANSAMERICA LIFE INSURANCE CO 8.84% OF SERVICE CLASS 4 ATTN: FMG ACCOUNTING MS 4410 CEDAR RAPIDS IA52499-0001 GUARDIAN INSURANCE & ANNUITY CO 8.22% OF SERVICE CLASS ATTN PAUL IANNELLI/EQUITY ACTG 3-S 3 BETHLEHEM PA18017-9097 MFS RESEARCH INTERNATIONAL SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 46.01% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 AMERITAS LIFE INSURANCE CORP 28.59% OF INITIAL CLASS 5 LINCOLN NE68510-2234 HARTFORD LIFE INS CO SEPARATE ACCOUNT 21.41% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 SECURITY BENEFIT LIFE INSURANCE CO 87.94% OF SERVICE CLASS ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 PRINCIPAL LIFE INSURANCE CO 6.38% OF SERVICE CLASS -012-S41 8 DES MOINES IA50392-9992 MFS RESEARCH SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 20.52% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PRUCO LIFE OF ARIZONA 10.55% OF INITIAL CLASS ATTN KATHY MCCLUNN SEP A/C IIG NEWARK NJ07102-2917 PROTECTIVE VARIABLE ANNUITY 8.10% OF INITIAL CLASS PO BOX 2606 17.19% OF SERVICE CLASS BIRMINGHAM AL35202-2606 THE LINCOLN NATIONAL LIFE INS CO 8.06% OF INITIAL CLASS 1 FORT WAYNE IN46802-3506 NEW YORK LIFE INSURANCE AND ANNUITY 7.86% OF INITIAL CLASS CORPORATION (NYLIAC) 69.88% OF SERVICE CLASS PARSIPPANY NJ07054-1007 TRANSAMERICA LIFE INSURANCE CO 6.93% OF SERVICE CLASS ATTN: FMG ACCOUNTING MD 4410 4 CEDAR RAPIDS IA52499-0001 KANSAS CITY LIFE INSURANCE COMPANY 6.82% OF INITIAL CLASS ATTN: DEBRA KARR PO BOX 219139 KANSAS CITY MO64121-9139 MFS STRATEGIC INCOME SERIES AMERITAS LIFE INSURANCE CORP 51.23% OF INITIAL CLASS 5 LINCOLN NE68510-2234 KANSAS CITY LIFE INSURANCE COMPANY 31.24% OF INITIAL CLASS ATTN: DEBRA KARR PO BOX 219139 KANSAS CITY MO64121-9139 UNITED OF OMAHA LIFE INSURANCE COMPANY 7.34% OF INITIAL CLASS ATTN PRODUCT ACCOUNTING 1 SW SECURITY BENEFIT PL TOPEKA KS66636-1000 CUNA MUTUAL 5.51% OF INITIAL CLASS ATTN B & C VICKI FOELSKE 2 WAVERLY IA50677-9208 GUARDIAN INSURANCE & ANNUITY CO 92.33% OF SERVICE CLASS 3 BETHLEHEM PA18017-9097 9 GE CAPITAL LIFE ASSURANCE CO OF NY 5.92% OF SERVICE CLASS ATTN VARIABLE ACCOUNTING 6, 5TH FLOOR RICHMOND VA23230-1702 MFS TOTAL RETURN SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 60.94% OF INITIAL CLASS SEPARATE ACCOUNT SEVEN 8.10% OF SERVICE CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 21.83% OF INTIAL CLASS SEPARATE ACCOUNT SEVEN ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 LINCOLN LIFE 33.63% OF SERVICE CLASS 1 FORT WAYNE IN46802-3506 TRANSAMERICA LIFE INSURANCE CO 10.72% OF SERVICE CLASS 4 CEDAR RAPIDS IA52499-0001 PROTECTIVE VARIABLE ANNUITY 9.63% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 GE LIFE ANNUITY ASSURANCE COMPANY 7.80% OF SERVICE CLASS 6 BLDG 3, 5TH FLOOR RICHMOND VA23230-1702 OHIO NATIONAL LIFE INSURANCE CO 7.72% OF SERVICE CLASS 1 FINANCIAL WAY CINCINNATI OH45242-5851 SECURITY BENEFIT LIFE INSURANCE CO 5.40% OF SERVICE CLASS C/O VARIABLE ANNUITY DEPT ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 MFS UTILITIES SERIES THE LINCOLN NATIONAL LIFE INS CO 67.69% OF INITIAL ACCOUNT 1 FORT WAYNE IN46802-3506 AMERITAS LIFE INSURANCE CORP 8.64% OF INITIAL CLASS 5 LINCOLN NE68510-2234 NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION (NYLIAC) 6.59% OF INITIAL CLASS PARSIPPANY NJ07054-1007 IDS LIFE INSURANCE COMPANY 35.72% OF SERVICE CLASS 10 RAVA SELECT 4UT MINNEAPOLIS MN55474-0002 LINCOLN LIFE ACCOUNT M, LVUL-DB 28.46% OF SERVICE CLASS LINCOLN LIFE MUT FD ADMN AREA 6H-02 1 FORT WAYNE IN46802-3506 GUARDIAN INSURANCE & ANNUITY CO INC 5.99% OF SERVICE CLASS ATTN PAUL IANNELLI3-S 3 BETHLEHEM PA18017-9097 AXA EQUITABLE LIFE INSURANCE CO 5.74% OF SERVICE CLASS 1 NEW YORK NY 10104-1472 SECURITY BENEFIT LIFE INSURANCE CO 5.31% OF SERVICE CLASS ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 MFS VALUE SERIES HARTFORD LIFE & ANNUITY 62.68% OF INITIAL CLASS ATTN UIT OPERATIONS 16.01% OF SERVICE CLASS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE 18.44% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION (NYLIAC) 5.53% OF INITIAL CLASS ATTN ASHESH UPADHYAY PARSIPPANY NJ07054-1007 PRUDENTIAL TOLI ALABAMA POWER 5.17% OF INITIAL CLASS LIVINGSTON NJ 07039-2729 NATIONWIDE LIFE INS CO 44.15% OF SERVICE CLASS PO BOX 182029 COLUMBUS OH43218-2029 PROTECTIVE VARIABLE ANNUITY 21.60% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 MINNESOTA LIFE 12.76% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037 Effective July 29, 2012, the following sub-section is added directly before the sub-section entitled "Commodity-Related Investments" in Appendix H entitled “Investment Strategies and Risks”: Commodity Pool Operator Regulation.The Trust, on behalf of the Fund, has filed with the National Futures Association a notice claiming an exclusion from the definition of the term “commodity pool operator” (CPO) under the Commodity Exchange Act, as amended, 11 and the rules of the Commodity Futures Trading Commission (CFTC) promulgated thereunder, with respect to the Fund's operation. Accordingly, the Trust and MFS are not subject to registration or regulation as a CPO. However, the CFTC has adopted certain rule amendments that significantly affect the continued availability of this exclusion, and may subject MFS to regulation as a CPO for certain Funds by the CFTC. The scope of application is still uncertain. There is no certainty that MFS, as the operator of a Fund, will be able to rely on an exclusion in the future. MFS may determine not to use or to limit investment strategies for a Fund that trigger additional CFTC regulation or may determine to operate a Fund subject to CFTC regulation, if applicable. If MFS operates a Fund subject to CFTC regulation, the Fund may incur additional expenses. Effective July 29, 2012, the sub-section entitled “Futures Contracts” in Appendix H entitled “Investment Strategies and Risks” is restated in its entirety as follows: Futures Contracts. A futures contract is a standardized agreement between two parties to buy or sell in the future a specific quantity of an asset, currency, interest rate, index, commodity, instrument or other indicator at a specific price and time. The value of a futures contract typically fluctuates in correlation with the increase or decrease in the value of the underlying indicator. The buyer of a futures contract enters into an agreement to purchase the underlying indicator on the settlement date and is said to be "long" the contract. The seller of a futures contract enters into an agreement to sell the underlying indicator on the settlement date and is said to be "short" the contract. The price at which a futures contract is entered into is established either in the electronic marketplace or by open outcry on the floor of an exchange between exchange members acting as traders or brokers. Open futures contracts can be liquidated or closed out by physical delivery of the underlying indicator or payment of the cash settlement amount on the settlement date, depending on the terms of the particular contract. It may not be possible to liquidate or close out a futures contract at any particular time or at an acceptable price. Some financial futures contracts (such as futures on a security) provide for physical settlement at maturity. Other financial futures contracts (such as those relating to interest rates, foreign currencies and securities indexes) generally provide for cash settlement at maturity. In the case of cash settled futures contracts, the cash settlement amount is equal to the difference between the final settlement price on the last trading day of the contract and the price at which the contract was entered into. Most futures contracts, however, are not held until maturity but instead are "offset" before the settlement date through the establishment of an opposite and equal futures position. The purchaser or seller of a futures contract is not required to deliver or pay for the underlying indicator unless the contract is held until the settlement date. If a fund is the purchaser or seller of a futures contract, the fund is required to deposit "initial margin" with a futures commission merchant ("FCM") when the futures contract is entered into.Initial margin is typically calculated as a percentage of the contract's notional amount. Additional variation margin will be required based on changes in the daily market value of the contract. The risk of loss in trading futures contracts can be substantial, because of the low margin deposits required, the extremely high degree of leverage involved in futures pricing, and the potential high volatility of the futures markets. As a result, a relatively small price movement in a futures position may result in immediate and substantial loss (or gain) to the investor. Thus, a purchase or sale of a futures contract may result in unlimited losses. In the event of adverse price movements, an investor would continue to be required to make daily cash payments to maintain its required margin. In addition, on the settlement date, an investor may be required to make delivery of the indicators underlying the futures positions it holds. An investor could suffer losses if it is unable to close out a futures contract because of an illiquid secondary market. Futures contracts may be closed out only on an exchange which provides a secondary market for such products. However, there can be no assurance that a liquid secondary market will exist for any particular futures product at any specific time. Thus, it may not be possible to close a futures position, and an investor would remain obligated to meet margin requirements until the position is closed. Moreover, most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day's settlement price at the end of a trading session. Once the daily limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond that limit. The daily limit governs only price movement during a particular trading day and therefore does not limit potential losses, because the limit may prevent the liquidation of unfavorable positions. Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of future positions and subjecting some futures traders to substantial losses. The inability to close futures positions also could have an adverse impact on the ability to hedge a portfolio investment or to establish a substitute for a portfolio investment. Futures are subject to the creditworthiness of the FCM(s) and clearing organizations involved in the transaction.For example, an investor could lose margin payments it has deposited with its FCM as well as the net amount of gains not yet paid by the FCM, if the FCM breaches its agreement with the investor or becomes insolvent or goes into bankruptcy. In the event of bankruptcy of the FCM, the investor may be entitled to the net amount of gains the investor is entitled to receive plus the return of margin owed to it only in proportion to the amount received by the FCM's other customers, potentially resulting in losses to the investor. If MFS attempts to use a futures contract as a hedge against, or as a substitute for, a portfolio investment, the futures position may not correlate as expected with the portfolio investment, resulting in losses to the Fund. While hedging strategies involving futures products can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other Fund investments. Effective July 29, 2012, the sub-section entitled “Swaps and Related Derivatives” in Appendix H entitled “Investment Strategies and Risks” is restated in its entirety as follows: Swaps.A swap is an agreement between two parties pursuant to which each party agrees to make one or more payments to the other based on the value of one or more underlying indicators or the difference between underlying indicators.Underlying indicators may include a security or other financial instrument, asset, currency, interest rate, credit rating, commodity, volatility measure, or index. Swaps include"caps,” “floors,” “collars” and options on swaps, or “swaptions.”A “cap” transaction is one in which one party pays a single or periodic fixed amount and the other party pays a floating amount equal to the amount by which a specified fixed or floating rate or other indicator exceeds another rate or indicator (multiplied by a notional amount).A “floor” transaction is one in which one party pays a single or periodic fixed amount and the other party pays a floating amount equal to the excess, if any, of a specified rate or other indicator over a different rate or indicator (multiplied by a notional amount). A “collar” transaction is a combination of a cap and a floor in which one party pays the floating amount on the cap and the other party 12 pays the floating amount on the floor.A swaption is an option to enter into a swap agreement. Like other types of options, the buyer of a swaption pays a non-refundable premium for the option and obtains the right, but not the obligation, to enter into the underlying swap on the agreed-upon terms. Swaps can take many different forms and are known by a variety of names and other types of swaps may be available. Swaps can be closed out by physical delivery of the underlying indicator(s) or payment of the cash settlement on settlement date, depending on the terms of the particular agreement.For example, in a typical credit default swap on a specific security, in the event of a credit event one party agrees to pay par on the security while the other party agrees to deliver the security. Other swap agreements provide for cash settlement. For example, in a typical interest rate swap, one party agrees to pay a fixed rate of interest determined by reference to a specified interest rate or index multiplied by a specified amount (the “notional amount”), while the other party agrees to pay an amount equal to a floating rate of interest determined by reference to an interest rate or index which is reset periodically and multiplied by the same notional amount. On each payment date, the obligations of parties are netted against each other, with only the net amount paid by one party to the other. It may not be possible to close out a swap at any particular time or at an acceptable price. The inability to close swap positions also could have an adverse impact on the ability to hedge a portfolio investment or to establish a substitute for a portfolio investment. Swaps may be entered into for hedging or non-hedging purposes. If MFS attempts to use a swap as a hedge against, or as a substitute for, a portfolio investment, the swap may not correlate as expected with the portfolio investment, resulting in losses to the Fund. While hedging strategies involving swaps can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other Fund investments. Legislation has been enacted that will result in numerous regulatory changes related to swaps, including margin, clearing, trading, and reporting requirements. These regulatory changes could materially and adversely affect the ability of the Fund to buy or sell swaps and increase the cost of swaps. In the future, swaps will be required to be subject to initial as well as variation margin requirements. Initial margin is typically calculated as a percentage of the swap's notional amount. Additional variation margin will be required based on changes in the daily market value of the swap. Swaps may also be subject to liquidity risk because it may not be possible to close out the swap prior to settlement date and an investor would remain obligated to meet margin requirements until the swap is closed. In addition, because the purchase and sale of certain swaps take place in an over-the-counter market and are not centrally cleared, these are subject to the creditworthiness of the counterparty to the swap, and their values may decline substantially if the counterparty’s creditworthiness deteriorates. For these types of swaps, if the counterparty defaults, the other party’s risk of loss generally consists of the net amount of gains that the non-defaulting party is contractually entitled to receive minus any margin deposited by the defaulting party. Swaps that are centrally cleared will be subject to the creditworthiness of the FCM(s) and clearing organizations involved in the transaction. For example, an investor could lose margin payments it has deposited with its FCM as well as the net amount of gains not yet paid by the FCM if the FCM breaches its agreement with the investor or becomes insolvent or goes into bankruptcy. In the event of bankruptcy of the FCM, the investor may be entitled to the net amount of gains the investor is entitled to receive plus the return of margin owed to it only in proportion to the amount received by the FCM's other customers, potentially resulting in losses to the investor. Swaps can provide exposure to a variety of different types of investments or market factors. The most significant factor in the performance of swaps is the change in the underlying price, rate, index level, or other indicator that determines the amount of payments to be made under the arrangement. The risk of loss in trading swaps can be substantial because of the low margin deposits required, the extremely high degree of leverage involved in swaps, and the potential high volatility of the swaps markets. As a result, a relatively small price movement in a swap may result in immediate and substantial loss (or gain) to the investor. Thus, a purchase or sale of a swap may result in unlimited losses. In the event of adverse price movements, an investor would continue to be required to make daily cash payments to maintain its required margin. In addition, for physically settled swaps, on the settlement date an investor may be required to make delivery of the indicators underlying the swaps it holds. Effective July 29, 2012, the sub-section entitled “Warrants” in Appendix H entitled “Investment Strategies and Risks” is restated in its entirety as follows: Warrants. Warrants are derivative instruments which entitle the holder to buy an equity security at a specific price for a specific period of time. Warrants can be physically or cash settled depending on the terms of the warrant and can be issued by the issuer of the underlying equity security or a third party. Changes in the value of a warrant do not necessarily correspond to changes in the value of its underlying security. The price of a warrant may be more volatile than the price of its underlying security, and a warrant may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying security and do not represent any rights in the assets of the issuing company. A warrant ceases to have value if it is not exercised prior to its expiration date. These factors can make warrants more speculative than other types of investments. 13
